 Case 2:17-cv-04304-JAK-FFM Document 268 Filed 08/16/19 Page 1 of 2 Page ID #:9803


 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   J.R., a minor, by and through her          )
     guardian ad litem, Janelle McCammack;          Case No.: 2:17-cv-04304-JAK-FFM
     M.B., a minor, by and through her          )
11   guardian ad litem, F.B.; I.G., a minor, by )
     and through his guardian ad litem, M.E.,       ORDER CONTINUING LITIGATION
12                                              )
     on behalf of themselves and all those          DEADLINES (DKT. 267) / AMENDED
     similarly situated,                        )
13                                                  SCHEDULING ORDER
                                                )
14                               Plaintiffs,    )
                         v.                     )
15   OXNARD SCHOOL DISTRICT;                    )
16   CESAR MORALES, Superintendent of )
     Oxnard School District, in his official    )
17   capacity; ERNEST MORRISON,
     President of the Board of Trustees, in his )
18   official capacity; DEBRA CORDES,           )
     Clerk of the Board of Trustees, in her     )
19   official capacity; DENIS O’LEARY,
     Trustee of the Board of Trustees, in his   )
20   official capacity; VERONICA ROBLES- )
     SOLIS, Trustee of the Board of Trustees,
     in her official capacity; MONICA           )
21   MADRIGAL LOPEZ, Trustee of the             )
22   Board of Trustees, in her official         )
     capacity; and DOES 1 TO 10, inclusive
                                                )
23                               Defendants. )
24
25
26 ///
   ///
27 ///
28
 Case 2:17-cv-04304-JAK-FFM Document 268 Filed 08/16/19 Page 2 of 2 Page ID #:9804


1          Based on a review of the parties’ Joint Stipulation to Continue Litigation
2    Deadlines (the “Stipulation”) (Dkt. 267), good cause has been shown. The Stipulation is
3    GRANTED and the Scheduling Order (Dkt. 244) amended as follows:
4
     Event                                      Original Date            Continued Date
5
6    Non-Expert Discovery Cut-Off               September 9, 2019        November 8, 2019
7
     Initial Expert Disclosures                 September 9, 2019        November 8, 2019
8
     Rebuttal Expert Disclosures                September 23, 2019       November 22, 2019
9
10   Expert Discovery Cut-Off                   October 21, 2019         December 20, 2019
11
     Last Day to File All Motions (including    November 4, 2019         January 13, 2020
12   discovery motions)
13
           All other dates previously issued by the Court remain unchanged. There will be no
14
     further continuances absent compelling circumstances that could not otherwise have been
15
     foreseen.
16
17
           IT IS SO ORDERED.
18
19
20   Dated: _August 16, 2019____           _____                             ______________
                                                   John A. Kronstadt
21                                                 United States District Judge

22
23
24
25
26
27
28
